DETAILED ACTION

Applicants’ response filed 1/12/2022 has been considered. 
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-2 are allowed. 
Terminal disclaimer was accepted. 
Application is allowed. 

Reasons for Allowance
Claims 1-2 are allowed. The following is an examiner’s statement of reasons for allowance.
	The claims of the present application are directed towards encoding data based on a parity check matrix of a low density parity check code wherein the encoded data has a first bit and a second bit. The parity check matrix having a first column and a second column to generate the first bit and the second bit. The encoded sequence is transmitted and the first bit is transmitted without transmitting the second bit. The first number of 1 bits in the first column is greater than a second number of 1 bits in the second column. These concepts are not taught or suggested by the prior arts as detailed in independent claims 1 and 2. Therefore claims 1 and 2 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112